DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objection regarding claim 5 has been withdrawn in accordance to the applicant’s amendment to claim 5.
Applicant’s arguments regarding the 103 rejections of claims 1-5 have been full considered and are persuasive – specifically, the arguments on reply page 5-6 show that the applied art does not disclose adjusting the angle of the tool axis so the operating point indicated by the sensing is at the center of the laser sensor’s field of view.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Emily Harmon on June 30, 2022.

Claim 5. (Currently amended) A robot control system comprising: [[the]] a robot control apparatus; comprising:
a storage unit in which teaching data is stored, 
an accepting unit that accepts a sensing result of a laser sensor, from a robot including a working tool and the laser sensor attached to the working tool, and configured to detect a shape of a working target before an operation of the working tool, wherein an angle about a tool axis of the working tool can be adjusted, and
a control unit that moves the working tool based on the teaching data, corrects the movement of the working tool based on the sensing result, and adjusts the angle about the tool axis such that an operation point indicated by the sensing result is at a center of a field of view of the laser sensor; and the robot that is controlled by the robot control apparatus.
Reasons for Allowance
	The following is the examiner’s statement for reasons for allowance. Applicant’s argument regarding the 103 rejections of claims 1-5 were persuasive and the claim object to claim 5 was resolved. The prior art fails to teach alone, or in combination, a robot control apparatus with a working tool that has an adjustable angle and utilizes a laser sensor to detect a shape of a working target before operating the working tool; and corrects movement of the working tool based on the sensing result by adjusting the angle about the tool axis such that the operating point indicated by the sensing result is at a the center of the laser sensor’s field of view.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1-5 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DYLAN BRANDON MOONEY/
Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664